     Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 1 of 42 PageID 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

ROSENFIELD & COMPANY, PLLC,

                  Plaintiff,
v.                                                                    CASE NO.:

TRACHTENBERG, RODES & FRIEDBERG LLP,

                  Defendant.
------------------------------------------------------------------/

                                           NOTICE OF REMOVAL

         Defendant, Trachtenberg Rodes & Friedberg LLP (“Defendant” or “TRF”), hereby gives

notice that, pursuant to 28 U.S.C. §1332, 1441 and 1446, the civil action currently pending in the

Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida (the “State Court”),

captioned Rosenfield & Company, PLLC v. Trachtenberg, Rodes & Friedberg LLP, Case No.

2020-CA-011503-O (the “State Court Action”), is removed to this Court without waiving any

rights to which Defendant may be entitled and states:

         1.       Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, and orders that

have been served upon Defendant are attached as Composite Exhibit 1.

         2.       This Notice of Removal is Timely               The Complaint in the State Court Action, a

copy of which is included within Exhibit 1 hereto (the “Complaint”), was filed in the State Court

on or about November 18, 2020. However, the Complaint, along with a summons, was not

delivered to and received by Defendant until December 11, 2020. Accordingly, pursuant to 28

U.S.C. §1446(b)(1), this notice of removal is timely filed within thirty (30) days of the date upon

which Defendant received a copy of the initial pleading in the State Court Action.
    Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 2 of 42 PageID 2




        3.     Jurisdiction     Removal of the State Court Action to this Court is proper under 28

U.S.C. §1441(a) inasmuch as this Court has original jurisdiction of said action under 28 U.S.C.

§1332(a)(1), because “the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between … citizens of different States.”

        4.     Amount in Controversy         The Complaint alleges that, as a result of Defendant’s

alleged breach of an alleged contract, the Plaintiff “has suffered damages in the amount of

$92,679.68, exclusive of pre-judgment interest and costs” (Ex. 1, Complaint ¶34), and seeks

damages in that amount. Accordingly, the “matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.”

        5.     Plaintiff is a Florida Citizen    Plaintiff is a Florida professional limited liability

company headquartered in Orlando, Orange County, Florida.

        6.     On information and belief, Plaintiff has one member, founder Ken Rosenfield, who

is domiciled in the State of Florida.

        7.     Notably, in a related case, Plaintiff has conceded that it is a Florida citizen. Thus,

in April 2020, Plaintiff sued a group of New York defendants in the State Court, in an action

entitled Rosenfield & Company, PLLC v. Star Automotive Group, Inc., et al. Case No. 2020-CA-

004146-O. On May 19, 2020, the New York defendants in that action removed it to this Court,

invoking jurisdiction under 28 U.S.C. §1332 and alleging that Plaintiff is a citizen of Florida. A

copy of the docket sheet in that removed action (Case No. 6:20-cv-00857-WWB-EJK, the “Related

Star Action”1) is attached as Exhibit 2.




1
        The Related Star Action was brought, in part, based on the very same invoices that
Plaintiff has attached to its Complaint in the State Court Action here. Accordingly, in the civil
cover sheet filed with this Notice of Removal, the Related Star Action is identified as a Related
Case.
                                                 2
  Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 3 of 42 PageID 3




       8.      In the Related Star Action, Plaintiff did not seek remand. Rather, in early June

2020, it filed various notices (see Ex. 2, ECF Docs. 11, 12), and then, on August 7, 2020 (2 ½

months after the matter had been removed), Plaintiff filed in this Court its acceptance of a Rule 68

Offer of Judgment that the New York defendants had served July 1, 2020 (see Ex. 2, ECF Doc.

13), and thereby obtained a Judgment a week later (see Ex. 2, ECF Doc. 14).

       9.      Defendant is a Citizen of New York and New Jersey           Defendant is a New York

limited liability partnership with its principal place of business in New York, New York, whose

three partners are domiciled in New York or New Jersey.

       10.     Removal to the United States District Court for the Middle District of Florida,

Orlando Division is proper under 28 U.S.C. §1446(a) because the State Court Action is pending

within said district and division.

       11.     Pursuant to 28 U.S.C. §1446(d), promptly upon the filing and service of this Notice

of Removal, Defendant will (a) give written notice thereof to the attorneys of record for the

plaintiff in the State Court Action, the firm of Gray Robinson, P.A., 301 East Pine Street, Suite

1400, Orlando, Florida 32802; and (b) file a copy thereof with the clerk of the State Court.

       12.     Nothing in this Notice of Removal shall be construed as a waiver of Defendant’s

right to assert any defense or affirmative matter, including, but not limited to, the defenses of (a)

lack of jurisdiction over the person; (b) improper and/or inconvenient venue; (c) insufficiency of

process; (d) insufficiency of service of process; (e) failure to state a claim; (f) failure to join an

indispensable party or parties; (g) claim and/or issue preclusion; (h) accord and satisfaction; and

(i) violation of Rule 11 of the Federal Rules of Civil Procedure. Defendant reserves the right to

supplement or amend this Notice of Removal.




                                                  3
  Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 4 of 42 PageID 4




       WHEREFORE Defendant requests that the State Court Action be removed to the United

States District Court for the Middle District of Florida, Orlando Division, and that the State Court

proceed no further in the State Court Action.

       Respectfully submitted this 29th day of December, 2020.

                                                ADAMS AND REESE LLP

                                                /s/ Leslie A. Wickes
                                                Leslie A. Wickes, Esq.
                                                Florida Bar Number 973963
                                                leslie.wickes@arlaw.com
                                                ginger.cassada@arlaw.com
                                                James N. Floyd, Esq.
                                                Florida Bar Number 0114216
                                                james.floyd@arlaw.com
                                                ginger.cassada@arlaw.com
                                                501 Riverside Avenue, Suite 601
                                                Jacksonville, FL 32202
                                                (904) 493-3302 (Telephone)
                                                (904) 355-1797 (Facsimile)

                                                AND

                                                TRACHTENBERG RODES & FRIEDBERG LLP
                                                Leonard A. Rodes, Esq.
                                                Florida Bar Number 1002583
                                                Pending Special Admission to USDC, M.D.Fl.
                                                LRodes@TRFLaw.com
                                                420 Lexington Avenue, Suite 2800
                                                New York, New York 10170
                                                (212) 972-2929 (Telephone)
                                                (212) 972-7581 (Facsimile)

                                                Attorneys for Defendant




                                                   4
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 5 of 42 PageID 5




                      COMPOSITE EXHIBIT 1
 Print                2020-CA-011503-O : ROSENFIELD AND COMPANY PLLC vs. TRACHTENBERG RODES AND FRIEDBERG LLP
                     Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 6 of 42 PageID 6
                                                                             Case Header                                                                                 

     Case Type: CA - Breach of Agreement/Contract
     Date Filed: 11/18/2020
     Location: Div 37
     UCN: 482020CA011503A001OX
     Judge: John Marshall Kest
     Status: Pending
     Citation Number:
     Compliance Date:



                                                                                 Parties                                                                                 

      Name                                                                           Type                  Attorney                           Atty Phone

      ROSENFIELD AND COMPANY PLLC                                                    Plaintiff             GEORGE MAGRUDER                    407-843-8880

      TRACHTENBERG RODES AND FRIEDBERG LLP                                           Defendant



                                                                             Charge Details                                                                              

      Offense Date                            Charge                Plea           Arrest                  Disposition                    Sentence




                                                                             Docket Events                                                                               

                          Document Status:  = Public              = VOR       = Confidential           = Sealed         = Request Pending.
                                                                                                                                                     Request
      Date                     Description                                                                            Pages            Doc             Doc

      11/19/2020                                                                                                      3
                               Comments: Email sent to attorney


      11/18/2020                                                                                                      25
                               Comments: and Demand for Jury Trial


      11/18/2020                                                                                                      3

      11/18/2020               Case Initiated




                                                                                Hearings                                                                                 

      Date                Hearing                            Time                  Location                                 Pages                 Doc




                                                                                Financial                                                                                

      Date                          Description                                                  Payer                                                       Amount

      11/18/2020                    Transaction Assessment                                                                                                     410.00

      11/18/2020                    Payment                                                      GrayRobinson, P.A.                                            -410.00



                                                                                 Bonds                                                                                   

      Description                                                   Status Date Bond Status                                Image                             Amount




                                                                                Warrants                                                                                 
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 7 of 42 PageID 7
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 8 of 42 PageID 8
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 9 of 42 PageID 9
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 10 of 42 PageID 10
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 11 of 42 PageID 11
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 12 of 42 PageID 12
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 13 of 42 PageID 13
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 14 of 42 PageID 14
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 15 of 42 PageID 15
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 16 of 42 PageID 16
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 17 of 42 PageID 17
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 18 of 42 PageID 18
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 19 of 42 PageID 19
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 20 of 42 PageID 20
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 21 of 42 PageID 21
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 22 of 42 PageID 22
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 23 of 42 PageID 23
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 24 of 42 PageID 24
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 25 of 42 PageID 25
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 26 of 42 PageID 26
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 27 of 42 PageID 27
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 28 of 42 PageID 28
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 29 of 42 PageID 29
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 30 of 42 PageID 30
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 31 of 42 PageID 31
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 32 of 42 PageID 32
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 33 of 42 PageID 33
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 34 of 42 PageID 34
Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 35 of 42 PageID 35




                              EXHIBIT 2
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 36 of 42 PageID 36

                                                                                                                                  CLOSED

                                                     U.S. District Court
                                             Middle District of Florida (Orlando)
                                     CIVIL DOCKET FOR CASE #: 6:20-cv-00857-WWB-EJK


          Rosenfield and Company, PLLC v. Star Automotive Group, Inc.                     Date Filed: 05/19/2020
          Assigned to: Judge Wendy W. Berger                                              Date Terminated: 08/27/2020
          Referred to: Magistrate Judge Embry J. Kidd                                     Jury Demand: Both
          Demand: $9,999,000                                                              Nature of Suit: 190 Contract: Other
          Case in other court: Orange County Circuit Court, 2020-CA-4146                  Jurisdiction: Diversity
          Cause: 28:1332 Diversity-Contract Dispute
          Plaintiff
          Rosenfield and Company, PLLC                                      represented by George Brock Magruder , III
          a Florida Professional Limited Liability                                         GrayRobinson, PA
          Company                                                                          301 E Pine St Ste 1400
                                                                                           Orlando, FL 32801
                                                                                           407/843-8880
                                                                                           Fax: 407/244-5690
                                                                                           Email: brock.magruder@gray-robinson.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Jason Alec Zimmerman
                                                                                           GrayRobinson, PA
                                                                                           301 E Pine St Ste 1400
                                                                                           Orlando, FL 32801
                                                                                           407/244-5669
                                                                                           Fax: 407/244-5690
                                                                                           Email: jason.zimmerman@gray-robinson.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED


          V.
          Defendant
          Star Automotive Group, Inc.                                       represented by Jamie S. Felsen
          a foreign corporation                                                            Milman Labuda Law Group PLLC
                                                                                           3000 Marcus Avenue
                                                                                           Suite 3W8
                                                                                           Lake Success, NY 11042
                                                                                           516-303-1391
                                                                                           Fax: 516-328-0082
                                                                                           Email: jamiefelsen@mllaborlaw.com
                                                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           Henderson, Franklin, Starnes & Holt, PA
                                                                                           1715 Monroe St
                                                                                           PO Box 280
                                                                                           Ft Myers, FL 33902-0280
                                                                                           239/344-1237



1 of 7                                                                                                                           12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 37 of 42 PageID 37

                                                                                           Fax: 239/344-1494
                                                                                           Email: kyle.dudek@henlaw.com
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Star Auto Body of Queens Village, LLC                             represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Star Auto Sales of Bayside, Inc.                                  represented by Jamie S. Felsen
          a foreign corporation                                                            (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
          doing business as                                                                ATTORNEY TO BE NOTICED
          Star Toyota
          TERMINATED: 08/14/2020                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Star Auto Sales of Queens, LLC                                    represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Star Auto Sales of Queens County, LLC                             represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
          doing business as                                                                ATTORNEY TO BE NOTICED
          Star Fiat
          TERMINATED: 08/14/2020                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Metro Chrysler Plymouth, Inc.                                     represented by Jamie S. Felsen
          a foreign corporation                                                            (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
          doing business as                                                                ATTORNEY TO BE NOTICED
          Star Chrysler Jeep Dodge Ram SRT Fiat
          TERMINATED: 08/14/2020                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant




2 of 7                                                                                                                           12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 38 of 42 PageID 38

          Star Hyundai, LLC                                                 represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
          doing business as                                                                ATTORNEY TO BE NOTICED
          Star Hyundai Star Genesis of Bayside
          TERMINATED: 08/14/2020                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Star Nissan, Inc.                                                 represented by Jamie S. Felsen
          a foreign corporation                                                            (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
          doing business as                                                                ATTORNEY TO BE NOTICED
          Star Nissan
          TERMINATED: 08/14/2020                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          205-11 Northern Boulevard, LLC                                    represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          210-10 Jamaica Avenue LLC                                         represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          211-48 Jamaica Avenue, LLC                                        represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Koufakis Realty, LLC                                              represented by Jamie S. Felsen
          a foreign limited liability company                                              (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED




3 of 7                                                                                                                           12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 39 of 42 PageID 39

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Koufakis Realty 211-52 Jamaica Avenue,                            represented by Jamie S. Felsen
          LLC                                                                              (See above for address)
          a foreign limited liability company                                              PRO HAC VICE
          TERMINATED: 08/14/2020                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          The John M. Koufakis Grandchildrens Trust                         represented by Jamie S. Felsen
          TERMINATED: 08/14/2020                                                           (See above for address)
                                                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Shailja Bhatnager                                                 represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Eileen Koufakis                                                   represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          John A Koufakis                                                   represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant




4 of 7                                                                                                                           12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 40 of 42 PageID 40

          Lynne S. Koufakis                                                 represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Michael Koufakis                                                  represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

          Defendant
          Steven M. Koufakis                                                represented by Jamie S. Felsen
          an individual                                                                    (See above for address)
          TERMINATED: 08/14/2020                                                           PRO HAC VICE
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Kyle Dudek
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED


          Date Filed          #   Docket Text
          05/19/2020          1 COMPLAINT and NOTICE OF REMOVAL from Orange Count Circuit Court, case number 2020-
                                CA-4146 filed in State Court on 04/20/2020. (Filing fee $ 400, receipt number 113A-16824530)
                                filed by Star Hyundai, LLC, Shailja Bhatnager, Star Auto Sales of Queens County, LLC, Steven M.
                                Koufakis, Star Automotive Group, Inc., 211-48 Jamaica Avenue, LLC, Eileen Koufakis, Koufakis
                                Realty, LLC, Star Nissan, Inc., 210-10 Jamaica Avenue LLC, John A Koufakis, Michael Koufakis,
                                Star Auto Sales of Queens, LLC, Star Auto Body of Queens Village, LLC, Metro Chrysler
                                Plymouth, Inc., The John M. Koufakis Grandchildrens Trust, 205-11 Northern Boulevard, LLC, Star
                                Auto Sales of Bayside, Inc., Lynne S. Koufakis, Koufakis Realty 211-52 Jamaica Avenue, LLC.
                                (Attachments: # 1 State Court COMPLAINT, # 2 State Court Docket Sheet, # 3 State Court Other
                                Documents, # 4 Civil Cover Sheet)(Dudek, Kyle) Modified text on 5/20/2020 (LDJ). (Entered:
                                05/19/2020)
          05/19/2020          2 NEW CASE ASSIGNED to Judge Wendy W. Berger and Magistrate Judge Embry J. Kidd. New
                                case number: 6:20-cv-857-Orl-78EJK. (SJB) (Entered: 05/19/2020)
          05/21/2020          3 MOTION for Jamie S. Felsen to appear pro hac vice, Special Admission fee paid, Receipt No.
                                113A-16834713 for $150 by 205-11 Northern Boulevard, LLC, 210-10 Jamaica Avenue LLC,
                                211-48 Jamaica Avenue, LLC, Shailja Bhatnager, Eileen Koufakis, John A Koufakis, Lynne S.
                                Koufakis, Michael Koufakis, Steven M. Koufakis, Koufakis Realty 211-52 Jamaica Avenue, LLC,
                                Koufakis Realty, LLC, Metro Chrysler Plymouth, Inc., Star Auto Body of Queens Village, LLC,
                                Star Auto Sales of Bayside, Inc., Star Auto Sales of Queens County, LLC, Star Auto Sales of
                                Queens, LLC, Star Automotive Group, Inc., Star Hyundai, LLC, Star Nissan, Inc., The John M.
                                Koufakis Grandchildrens Trust. (Dudek, Kyle) Motions referred to Magistrate Judge Embry J. Kidd.
                                (Entered: 05/21/2020)




5 of 7                                                                                                                           12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 41 of 42 PageID 41

          05/22/2020          4 RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 - track 2.
                                Notice of pendency of other actions due by 6/5/2020. Signed by Deputy Clerk on 5/22/2020.
                                (RMF)ctp (Entered: 05/22/2020)
          05/22/2020          5 INTERESTED PERSONS ORDER Certificate of interested persons and corporate disclosure
                                statement due by 6/5/2020. Signed by Judge Wendy W. Berger on 5/22/2020. (RMF)ctp
                                (Entered: 05/22/2020)
          05/22/2020          6 NOTICE TO COUNSEL AND PARTIES: Failure to comply with ANY Local Rules or Court
                                Orders may result in the imposition of sanctions including, but not limited to, the dismissal of
                                this action or entry of default without further notice. Signed by Judge Wendy W. Berger on
                                5/22/2020. (RMF)ctp (Entered: 05/22/2020)
          05/22/2020          7 ORDER granting 3 Defendants' Motion to Appear Pro Hac Vice. Signed by Magistrate Judge
                                Embry J. Kidd on 5/22/2020. (RMN) (Entered: 05/22/2020)
          05/26/2020          8 STANDING ORDER ON DISCOVERY MOTIONS. Signed by Magistrate Judge Embry J.
                                Kidd on 1/3/2020. (PML) ctp (Entered: 05/26/2020)
          06/02/2020          9 CERTIFICATE of interested persons and corporate disclosure statement re 5 Interested persons
                                order by 205-11 Northern Boulevard, LLC, 210-10 Jamaica Avenue LLC, 211-48 Jamaica Avenue,
                                LLC, Shailja Bhatnager, Eileen Koufakis, John A Koufakis, Lynne S. Koufakis, Michael Koufakis,
                                Steven M. Koufakis, Koufakis Realty 211-52 Jamaica Avenue, LLC, Koufakis Realty, LLC, Metro
                                Chrysler Plymouth, Inc., Star Auto Body of Queens Village, LLC, Star Auto Sales of Bayside, Inc.,
                                Star Auto Sales of Queens County, LLC, Star Auto Sales of Queens, LLC, Star Automotive Group,
                                Inc., Star Hyundai, LLC, Star Nissan, Inc., The John M. Koufakis Grandchildrens Trust. (Dudek,
                                Kyle) (Entered: 06/02/2020)
          06/02/2020         10 NOTICE of pendency of related cases per Local Rule 1.04(d) re 4 Related Case Order by 205-11
                                Northern Boulevard, LLC, 210-10 Jamaica Avenue LLC, 211-48 Jamaica Avenue, LLC, Shailja
                                Bhatnager, Eileen Koufakis, John A Koufakis, Lynne S. Koufakis, Michael Koufakis, Steven M.
                                Koufakis, Koufakis Realty 211-52 Jamaica Avenue, LLC, Koufakis Realty, LLC, Metro Chrysler
                                Plymouth, Inc., Star Auto Body of Queens Village, LLC, Star Auto Sales of Bayside, Inc., Star Auto
                                Sales of Queens County, LLC, Star Auto Sales of Queens, LLC, Star Automotive Group, Inc., Star
                                Hyundai, LLC, Star Nissan, Inc., The John M. Koufakis Grandchildrens Trust. Related case(s): No
                                (Dudek, Kyle) Modified on 6/3/2020 (RDO). (Entered: 06/02/2020)
          06/05/2020         11 CERTIFICATE of interested persons and corporate disclosure statement re 5 Interested persons
                                order by Rosenfield and Company, PLLC. (Magruder, George) (Entered: 06/05/2020)
          06/05/2020         12 NOTICE of pendency of related cases re 4 Related case order and track 2 notice per Local Rule
                                1.04(d) by Rosenfield and Company, PLLC. Related case(s): No (Magruder, George) (Entered:
                                06/05/2020)
          08/07/2020         13 NOTICE of Filing Acceptance of Defendants' Rule 68 Offer of Judgment by 205-11 Northern
                                Boulevard, LLC, 210-10 Jamaica Avenue LLC, 211-48 Jamaica Avenue, LLC, Shailja Bhatnager,
                                Eileen Koufakis, John A Koufakis, Lynne S. Koufakis, Michael Koufakis, Steven M. Koufakis,
                                Koufakis Realty 211-52 Jamaica Avenue, LLC, Koufakis Realty, LLC, Metro Chrysler Plymouth,
                                Inc., Star Auto Body of Queens Village, LLC, Star Auto Sales of Bayside, Inc., Star Auto Sales of
                                Queens County, LLC, Star Auto Sales of Queens, LLC, Star Hyundai, LLC, Star Nissan, Inc., The
                                John M. Koufakis Grandchildrens Trust (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Felsen, Jamie)
                                Modified text on 8/10/2020 (LDJ). (Entered: 08/07/2020)
          08/14/2020         14 ORDER: The Clerk of Court is directed to enter judgment in favor of Plaintiffaccording to
                                the terms of Defendants' Offer of Judgment (Doc. 13-1), whichPlaintiff accepted, as set forth
                                herein. After entry of judgment, the Clerk of Court is directed to terminate Star Auto Body of
                                Queens Village, LLC; Star Auto Sales of Bayside, Inc.; Star Auto Sales of Queens, LLC; Star
                                Auto Sales of Queens County, LLC; Metro Chrysler Plymouth, Inc.; Star Hyundai, LLC; Star
                                Nissan, Inc.; 205-11 Northern Boulevard, LLC; 210-10 Jamaica Avenue LLC; 211-48 Jamaica
                                Avenue, LLC; Koufakis Realty, LLC; Koufakis Realty 211-52 Jamaica Avenue, LLC; The
                                John M. Koufakis Grandchildrens Trust; Shailja Bhatnager; Eileen Koufakis; John A.


6 of 7                                                                                                                         12/11/2020, 1:17 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?105772935676705-L_1_0-1
                   Case 6:20-cv-02382-JA-LRH Document 1 Filed 12/29/20 Page 42 of 42 PageID 42
                                  Koufakis; Lynne S. Koufakis; Michael Koufakis; and Steven M. Koufakis as Defendants in
                                  this action. Signed by Judge Wendy W. Berger on 8/14/2020. (RMF)ctp (Entered: 08/14/2020)
          08/14/2020         15 JUDGMENT in favor of Rosenfield and Company, PLLC against 205-11 Northern Boulevard, LLC,
                                210-10 Jamaica Avenue LLC, 211-48 Jamaica Avenue, LLC, Koufakis Realty 211-52 Jamaica
                                Avenue, LLC, Koufakis Realty, LLC, Metro Chrysler Plymouth, Inc., Star Auto Body of Queens
                                Village, LLC, Star Auto Sales of Bayside, Inc., Star Auto Sales of Queens County, LLC, Star Auto
                                Sales of Queens, LLC, Star Hyundai, LLC, Star Nissan, Inc., The John M. Koufakis Grandchildrens
                                Trust, Eileen Koufakis, John A Koufakis, Lynne S. Koufakis, Michael Koufakis, Shailja Bhatnager,
                                Steven M. Koufakis in the amount of $28,648.50. ( Signed by Deputy Clerk) (LDJ) (Entered:
                                08/14/2020)
          08/26/2020         16 ORDER to show cause as to Rosenfield and Company, PLLC. The Plaintiff is hereby
                                ORDERED TO SHOW CAUSE by a written response filed on or before September 1, 2020
                                why this case should not be dismissed, pursuant to Local Rule 3.10, for lack of prosecution due
                                to the non-filing of a Case Management Report. Signed by Judge Wendy W. Berger on
                                8/26/2020. (RMF)ctp (Entered: 08/26/2020)
          08/26/2020         17 NOTICE of voluntary dismissal by Rosenfield and Company, PLLC (Magruder, George) (Entered:
                                08/26/2020)
          08/27/2020         18 ORDER dismissing case re 17 Plaintiff's Notice of voluntary dismissal without prejudice.
                                Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Clerk of Court is directed to
                                close this case. Signed by Judge Wendy W. Berger on 8/27/2020. (RMF)ctp (Entered:
                                08/27/2020)
          10/22/2020         19 SATISFACTION of judgment re 15 Judgment entered In favor of Rosenfield and Company, PLLC
                                Against 205-11 Northern Boulevard, LLC, 210-10 Jamaica Avenue LLC, 211-48 Jamaica Avenue,
                                LLC, Koufakis Realty 211-52 Jamaica Avenue, LLC, Koufakis Realty, LLC, Metro Chrysler
                                Plymouth, Inc., Star Auto Body of Queens Village, LLC, Star Auto Sales of Bayside, Inc., Star Auto
                                Sales of Queens County, LLC, Star Auto Sales of Queens, LLC, Star Hyundai, LLC, Star Nissan,
                                Inc., The John M. Koufakis Grandchildrens Trust, Eileen Koufakis, John A Koufakis, Lynne S.
                                Koufakis, Michael Koufakis, Shailja Bhatnager, Steven M. Koufakis by Rosenfield and Company,
                                PLLC. (Magruder, George) Modified text on 10/23/2020 (LDJ). (Entered: 10/22/2020)



                                                               PACER Service Center
                                                                  Transaction Receipt
                                                                     12/11/2020 13:07:05
                                            PACER
                                                           TRF545640:2647640:0 Client Code: Star Auto
                                            Login:
                                                                                 Search      6:20-cv-00857-
                                            Description:   Docket Report
                                                                                 Criteria:   WWB-EJK
                                            Billable
                                                           9                     Cost:       0.90
                                            Pages:




7 of 7                                                                                                                           12/11/2020, 1:17 PM
